                     Case 20-10553-CSS          Doc 1127-3     Filed 01/04/21    Page 1 of 1




                                     UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF DELAWARE


In re:                                                                      Chapter 7
    Art Van Furniture, LLC,                                                 Bky. No. 20-10553-CSS
       Debtor(s).
STATE OF TEXAS                          )
                                        ) ss.
COUNTY OF DALLAS                        )            AFFIDAVIT
   I, Jodi Loyd, a bankruptcy specialist of AGAR Leasing LTD d/b/a GM Financial Leasing,
declare under penalty of perjury that I have personal knowledge of the information set forth
below, which is true and correct to the best of my knowledge, information and belief:
   1. This affidavit is based on the loan payment records of AGAR Leasing LTD d/b/a GM
Financial Leasing These records are regularly maintained in the course of business and it is the
regular practice to make and maintain these records. These records reflect the loan payments
that are noted in the records at the time of receipt by persons whose regular duties include
recording this information. I maintain these records and regularly use and rely upon them in the
performance of my duties.

   2. AGAR Leasing LTD d/b/a GM Financial Leasing has a valid, perfected security interest in
the following (the "Collateral"):
             2018 CADILLAC CT6 serial number 1G6KB5RS9JU159214.
    3.      $35,342.30          is the outstanding balance under the contract.

    4.               $0.00 is the amount of the existing delinquency under the contract.

    5.       $30,750.00 is the fair market value of the Collateral.

    6.                  No Appropriate insurance has been verified.



                                   Further your affiant sayeth not.


Dated:            12/22/2020

                                                    Jodi Lod
Subscribed and sworn to before me on                Bankruptcy Specialist
])ec.eMbt r .J� , f;)O�()                           GM Financial



/1/4,?$ Y?;?/2',,
         Notary

xxxxx89673 / 131335 / 1020900
